DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 8/20/2019.  These drawings are accepted for examination.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment of 11/12/2021 defines over Applicant’s cited prior art as well as cited reference to Finley ‘501 in that the art of record fails to disclose or teach a robotic surgery system for motion programming including the actuation of components of a robotic device, determination of a user defined path, comparing position of infrared reflectors on an instrument and patient to one-another, determining a distance between the elements based on a threshold and path, and determining if adjustments to the robotic motion are required based on the threshold and positioning/pathway. 

The disclosures of the instantly cited references (‘501 and Kostrzewki ‘624) include motion tracking, path planning, and user defined pose and pathway information, but fail to include the instructions to actuate the components along the path combined with the feedback loop to check the tolerance between a safety threshold and adjust accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793